Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 04, 2016

The Court of Appeals hereby passes the following order:

A16D0178. TONY MOORE, JR. v. THE STATE.

      Tony Moore, Jr. has filed an application for discretionary appeal from the
superior court’s order denying his "Motion to Grant Parole Under House Bill 328."
In the motion, Moore sought to have the superior court compel the Board of Pardons
and Paroles to apply House Bill 328 and grant him parole. Moore’s motion is in
substance a petition in the nature of mandamus. The Supreme Court of Georgia has
exclusive appellate jurisdiction of all cases involving extraordinary remedies,
including mandamus. Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (5); see Settle v.
McWhorter, 203 Ga. 93 (1) (45 SE2d 210) (1947). This case is therefore
TRANSFERRED to the Supreme Court.



                                       Court of Appeals of the State of Georgia
                                                                            01/04/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.